DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on September 12, 2002.  Claims 1, 6 – 10, 13 and 18 – 19 have been amended, no claims have been canceled, and no claims have been added.   Thus, claims 1 – 20 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the arguments do not apply to the rejection discussed herein below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 11, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 6 and 7 of claim 1, applicant inferentially claims “a first vehicle data 
acquiring component”.  In other words, the first vehicle data acquiring component is not positively recited as an element of the claimed driving evaluation computing device.  In claim 2, applicant attempts to further define the scope of claim 1 by detailing features of the first vehicle data acquiring component, but it is unclear whether the first vehicle data acquiring component is an actual element of the claimed driving evaluation computing device.  As a result, patentable weight will only be given to the first vehicle data acquiring component to the extent of its use in claim 1.  No patentable weight will be given to the first vehicle data acquiring component in any of the dependent claims.
Note that the ambiguity found in claim 2 is also present in claim 11.  Clarification is required.

In lines 12 and 13 of claim 1, applicant inferentially claims “a second vehicle data 
acquiring component”.  In other words, the second vehicle data acquiring component is not positively recited as an element of the claimed driving evaluation computing device.  In claim 3, applicant attempts to further define the scope of claim 1 by detailing features of the second vehicle data acquiring component, but it is unclear whether the second vehicle data acquiring component is an actual element of the claimed driving evaluation computing device.  As a result, patentable weight will only be given to the second vehicle data acquiring component to the extent of its use in claim 1.  No patentable weight will be given to the second vehicle data acquiring component in any of the dependent claims.
	Note that the same ambiguity found in claim 3 is also present in claim 12.  Clarification is required.

In line 12 of claim 19, applicant inferentially claims “a first vehicle data 
acquiring component”.  In other words, the first vehicle data acquiring component is not positively recited as an element of the claimed driving evaluation computing device.  In claim 20, applicant attempts to further define the scope of claim 19 by detailing features of the first vehicle data acquiring component, but it is unclear whether the first vehicle data acquiring component is an actual element of the claimed driving evaluation computing device.  As a result, patentable weight will only be given to the first vehicle data acquiring component to the extent of its use in claim 19.  No patentable weight will be given to the first vehicle data acquiring component in dependent claim 20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4 – 10 and 13 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).

Statutory Category
Does claim 1 fall into one of four of the statutory categories?  Yes.  The preamble of claim 1 recites a driving evaluation computing device.  The body of claim 1 recites at least one physical element that forms part of the claimed device.  Therefore, claim 1 is directed to an apparatus.
Does claim 10  fall into one of four of the statutory categories?  Yes.  The preamble of claim 1 recites a method for evaluating driving of a vehicle, and the body of claim 10 positively recites a series of method steps.  Therefore, claim 10 is directed to a process.
Does claim 19 fall into one of four of the statutory categories?  Yes.  The preamble of claim 19 recite a driving evaluation system. The preamble of claim 19 recites at least one physical element that forms part of the claimed system.  Therefore, claim 19 is directed to an apparatus.

	Step 2A – Prong 1
Does claim 1 recites a judicial exception?  Yes.   Claim 1 recites the limitations of  determining a first vehicle operation factor from the first vehicle operational data, wherein the first vehicle operation factor comprises at least one of vehicle speed, vehicle acceleration, or an amount of time spent driving at night; determining a second vehicle operation factor from the second vehicle operational data, wherein the second vehicle operation factor comprises at least one of vehicle speed, vehicle acceleration, or an amount of time spent driving at night; determining whether the first vehicle operation factor is accurate based on comparing the first vehicle operation factor to the second vehicle operation factor; and responsive to a determination that the first vehicle operation factor is accurate: determining whether the first vehicle operation factor deviates from an operational threshold factor; and recording, in a driver profile and responsive to a determination that the first vehicle operation factor deviates from the operational threshold factor, a first deviation event.  The determining and recording    limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a processing unit comprising a processor; a memory unit; and a wireless receiver” nothing in the claim precludes the determining and recording steps from practically being performed in the human mind/visually.   For example, but for the “processing unit comprising a processor; a memory unit; and a wireless receiver” language, claim 1 encompasses the user manually/visually performing the determining and recording steps.   Therefore, these limitations are mental processes.

Does claim 10 recites a judicial exception?  Yes.   Claim 10 recites the limitations of determining a first vehicle operation factor from a first vehicle operational data collected by a first vehicle data acquiring component over a first period of time, wherein the first vehicle operational data comprises first time marked vehicle location data, wherein the first vehicle operation factor comprises at least one of vehicle speed, vehicle acceleration, or an amount of time spent driving at night; determining a second vehicle operation factor from a second vehicle operational data collected by a second vehicle data acquiring component over the first period of time, wherein the second vehicle operational data comprises second time marked vehicle location data, wherein the second vehicle operation factor comprises at least one of vehicle speed, vehicle acceleration, or an amount of time spent driving at night; determining whether the first vehicle operation factor is accurate based on comparing the first vehicle operation factor to the second vehicle operation factor; and responsive to a determination that the first vehicle operation factor is accurate:  determining whether the first vehicle operation factor deviates from a corresponding vehicle operation factor of an average driver profile; and recording, in a driver profile and responsive to a determination that the first vehicle operation factor deviates from the corresponding vehicle operation factor, a deviation event.  The determining and recording limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components.  That is, other than implicitly reciting “a processing unit comprising a processor; a memory unit; and a wireless receiver” nothing in the claim precludes the determining and recording steps from practically being performed in the human mind/visually.   For example, but for the implicit language of “a processing unit comprising a processor; a memory unit; and a wireless receiver”, claim 10 encompasses the user manually/visually performing the determining and recording steps.   As a result, these limitations are mental processes.

Does claim 19 recites a judicial exception?  Yes.  Claim 19 recites the limitations of  determining receive a first vehicle operational data associated with the vehicle and collected by a first vehicle data acquiring component over a first period of time, wherein the first vehicle operational data comprises first time marked vehicle location data; determining a first vehicle operation factor from the first vehicle operational data, wherein the first vehicle operation factor comprises at least one of vehicle speed, vehicle acceleration, or an amount of time spent driving at night; determining, from the second vehicle operational data, a second vehicle operation factor comprising at least one of vehicle speed, vehicle acceleration, or an amount of time spent driving at night; determining whether the first vehicle operation factor is accurate based on comparing the first vehicle operation factor to the second vehicle operation factor; and responsive to a determination that the first vehicle operation factor is accurate: calculating a driver safety rating using the first vehicle operation factor; recording, in the driver profile, the driver safety rating; determining whether the first vehicle operation factor deviates from an operational threshold factor; and recording, in the driver profile and responsive to a determination that the first vehicle operation factor deviates from the operational threshold factor, a first deviation event.  The determining, calculating and recording limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a mobile telephone . . . and a computing device” nothing in the claim precludes the determining, calculating and recording steps from practically being performed in the human mind/visually.   For example, but for the “mobile telephone . . . and a computing device” language, claim 19 encompasses the user manually/visually performing the determining, calculating and recording steps.   As such, these limitations are mental processes.

Step 2A – Prong 2
Does claim 1 integrated the judicial exception into a practical application?  No. Claim 1 recites two additional limitations: receiving a first vehicle operational data, of a first vehicle, collected by a first vehicle data acquiring component over a first period of time, wherein the first vehicle operational data comprises first time marked vehicle location data; and receiving a second vehicle operational data, of the first vehicle, collected by a second vehicle data acquiring component over the first period of time, wherein the second vehicle operational data comprises second time marked vehicle location data and is distinct from the first vehicle operational data.  The claimed processing unit, memory unit; and wireless receiver in both steps are recited at high levels of generality, i.e., as a generic processor unit, memory unit, and wireless receiver performing generic computer functions of processing and transmitting data.   These generic computing limitations are no more than mere instructions to apply the exception using generic computer components.   Accordingly, these additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  As such, claim 1 is directed to the abstract idea.
 
Does claim 10 integrated the judicial exception into a practical application?  No. Claim 10 recites one additional limitation: displaying, on a user device, a notification that the deviation event has occurred.  The inferentially claimed “user device” is recited at a high level of generality, i.e., as a generic computing device performing a generic computing function of displaying data.  This generic computing limitations is no more than mere instructions to apply the exception using a generic computer component.   Accordingly, this additional limitation of displaying a notification does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As such, claim 10 is directed to the abstract idea.

Does claim 19 integrated the judicial exception into a practical application?  No. Claim 19 recites two additional limitations: receiving a first vehicle operational data associated with the vehicle and collected by a first vehicle data acquiring component over a first period of time, wherein the first vehicle operational data comprises first time marked vehicle location data; and receiving a second vehicle operational data associated with the vehicle and collected by a second vehicle data acquiring component over the first period of time, wherein the second vehicle operational data comprises second time marked vehicle location data and is distinct from the first vehicle operational data.  The claimed “mobile telephone . . . and a computing device” in both steps are recited at high levels of generality, i.e., as a generic “mobile telephone . . . and a computing device” performing generic computer functions of processing and transmitting data.   These generic computing limitations are no more than mere instructions to apply the exception using generic computer components.   Accordingly, these additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  As such, claim 19 is directed to the abstract idea.


Step 2B 
Do claims 1, 10 and 19 provide an inventive concept?   No.   As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim(s) amount(s) to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.   As a result, claims 1, 10 and 19 ineligible.

Dependent claims 4 – 9 and 13 – 18 are also ineligible because they are directed to an abstract idea and/or they do not include additional elements that are sufficient to amount to significantly more than the abstract idea.  Therefore, the claims 1, 4 – 10 and 13 – 19 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application' s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666